Citation Nr: 1647040	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to a compensable rating for erectile dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an earlier effective date for the grant of service connection for bilateral plantar fasciitis.

6.  Entitlement to a rating in excess of 10 percent for a left knee strain.

7.  Entitlement to a rating in excess of 20 percent for obstructive benign prostatism.

8.  Entitlement to a compensable rating for residuals of left fourth and fifth metacarpal fractures.

9.  Entitlement to a compensable rating for residuals of a right ring finger fracture.

10.  Entitlement to a compensable rating for chronic allergic rhinitis.


REPRESENTATION

Veteran is represented by:  Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated April 2007, January 2010, and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge with respect to the issue of entitlement to service connection for a psychiatric disability.  A transcript of that hearing is of record.

In April 2013, the Board denied the Veteran's service connection claim for a psychiatric disorder, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the July 2007 and October 2007 opinions of a VA examiner were inadequate, and therefore, the Board erred in relying on them.  The parties moved the Court to vacate the portion of the Board's April 2013 decision denying service connection for a psychiatric disability, and in an April 2014 order, the Court granted the Joint Motion and remanded the matter for action consistent with the terms of the Joint Motion.  

In February 2015, the Board remanded all of the above-captioned claims for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issues of entitlement to TDIU, an earlier effective date for the grant of service connection for bilateral plantar fasciitis, and increased ratings for a left knee strain, obstructive benign prostatism, residuals of left metacarpal fractures, residuals of a right ring finger fracture, and chronic allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2003 rating decision, service connection was denied for a kidney disorder, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.   

2.  Evidence received since the January 2003 rating decision does not relate to an unsubstantiated fact regarding the Veteran's service connection claim for a kidney disorder and does not raise a reasonable possibility of substantiating that claim.

3.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's depressive disorder had its onset during service.

4.  Throughout the appeal period, the Veteran's service-connected erectile dysfunction has been manifested by loss of erectile power without evidence of deformity of the penis.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a kidney disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for establishing entitlement to service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters dated February 2007, September 2009, and April 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  

The Board notes that actions requested in the prior remand have been undertaken.  In April 2015, the RO sent the Veteran the proper notice with respect to reopening a previously denied claim.  In July 2015, the Veteran underwent another VA psychiatric examination, and he underwent VA genitourinary examinations in June 2015 and August 2015.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries   v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

      Reopening Service Connection for a Kidney Disorder

The Veteran initially filed a claim of entitlement to service connection for a kidney condition in November 2002, which was denied in a January 2003 rating decision.  The Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the January 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Although the RO appears to have reopened the Veteran's service connection claim for a kidney disability and denied it on the merits, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

A final claim will be reopened if new and material evidence is presented.   38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted           to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the January 2003 rating decision, the substantive evidence of record included the Veteran's service treatment records, post-service VA and private treatment records, and a July 2002 VA examination report with an October 2002 addendum.  The RO denied the claim because although a July 2002 intravenous pyelogram showed an opacity on the surface of the left kidney, further imaging studies revealed no renal mass or abnormality, and the evidence of record did not show a diagnosis of renal disease or any other kidney disorder.  Since the January 2003 rating decision, the evidence of record includes updated VA and private treatment records, SSA records, additional VA examination reports, and a May 2015 written statement from the Veteran's attorney indicating that the Veteran received treatment for a kidney condition at North Little Rock VA Medical Center (VAMC).

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  However, a review of the medical evidence of record still fails to show a diagnosis of a kidney disorder.  Specifically, a March 2007 VA examination report indicates that the Veteran's kidneys and renal function were normal.  A June 2007 VA treatment record shows that one of the Veteran's kidney enzymes was slightly elevated and would be monitored in the future.  However, a July 2009 VA treatment record indicates that kidney levels were fine.  An October 2009 VA examination report notes that the Veteran was "not receiving dialysis, and renal failure or incontinence or malignancy [were] not an issue."  A July 2011 VA treatment record indicates that an ultrasound of the right upper quadrant was normal, and images of the right kidney showed no hydronephrosis.  A January 2013 VA examination report indicates that the Veteran did not have renal dysfunction or any other kidney condition.  Additionally, VA examination reports dated June 2015 and August 2015 indicate the Veteran did not have any renal dysfunction due to a genitourinary disorder.  Although the Veteran's attorney asserted that the Veteran was treated for a kidney condition at North Little Rock VAMC, those records were obtained and show no treatment for or diagnoses of a kidney condition.  Therefore, the Board finds that the evidence is not material, and the claim of entitlement to service connection for a kidney disability is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

	Service Connection for a Psychiatric Disorder

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran asserts that his current depressive disorder had its onset during service.  Service treatment records indicate that the Veteran's psychiatric state was normal upon his entrance into active duty, and a January 1978 report of medical history accompanying his entrance examination shows that he denied any history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

Subsequent service treatment records indicate that the Veteran sought mental health treatment in November 1991, during which he reported feeling upset, having a decreased appetite, engaging in increased alcohol consumption, and having problems with anger and controlling his temper.  The Veteran related his symptoms to several recent stressors, including the death of his father and marital and legal problems.  The assessment was alcohol abuse, rule out dependence, and marital problems.  The Veteran was advised to follow-up with the mental health clinic for supportive therapy.  A December 1991 service treatment record indicates that the Veteran visited the mental health clinic, but no further details were provided.

A March 1992 report of medical history indicates that the Veteran reported a history of depression or excessive worry and noted that he previously received treatment for depression.  His March 1992 separation examination notes a history of depression since 1990, secondary to family problems, which was treated with counseling.  It was also noted that the Veteran's psychiatric state was normal upon his discharge from active duty.   

A February 1993 VA treatment record notes a diagnosis of adjustment disorder with anxiety.  No further elaboration was provided.

A March 1999 VA mental health treatment record indicates that the Veteran reported feeling depressed and having stressful changes in his life.  He also reported symptoms of insomnia, poor concentration, irritability, and anxious mood.  The Veteran indicated that his problems with depressed mood began when his father died in 1991.  Since that time, he reportedly experienced episodes of depressed moods lasting three to four days, and occurring every two or three months.  He stated that his current depressed state began in October and has continued ever since.  The Veteran described several major stressors in his life, including working full time, taking classes in the evening, living with and taking care of his mother who had Alzheimer's disease, financial concerns, having a sister with marital problems, and feeling like he did not have enough contact with two of his children.  He reported that worrying about his current problems prevented him from being able to concentrate on other things in his life.  The treatment provider indicated that although the Veteran exhibited a depressed mood, he did not fit the criteria for major depression or dysthymia and noted that his anxiety related to his current stressors and difficulty adjusting to them.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The treatment provider recommended psychotherapy and a prescription sleep aid.

A January 2000 VA treatment record indicates that the Veteran reported feeling depressed and "worn out" by attempting to complete school and care for his mother with Alzheimer's disease.  The impression was depression / stress, and the treatment provider prescribed Zoloft.

A May 2000 VA treatment record notes a history of depression, which was stable at that time.  

A May 2001 VA depression screen shows that the Veteran admitted to feeling sad or depressed much of the time during past year and feeling sad or depressed five to seven days during the past week.  

A September 2006 VA treatment record shows a history of depression and notes that the Veteran denied taking any psychiatric medications since 2003 or 2004.  The assessment was depression.  A VA mental health note dated later that month indicates that the Veteran endorsed symptoms of depressed mood, decreased concentration, decreased energy, and decreased sleep, which the treatment provider indicated was possibly due to narcotics or substance-induced mood disorder.

A January 2007 VA treatment record notes a history of depression and indicates that the Veteran was admitted to a VA facility for about a month from November 2006 to December 2006 with a diagnosis of alcohol dependence.  Thereafter, the Veteran reported ongoing insomnia, but stated that his mood was much better.  The diagnoses included alcohol dependence and cannabis use, in early abstinence; nicotine dependence; caffeine abuse; substance-induced mood disorder; and history of adjustment disorder.

The Veteran underwent a VA examination in July 2007, during which he reported feeling depressed since the 1990's.  He stated that he received mental health treatment a few times in the 1990's, and his depression seems to have abated.  He reported becoming depressed more recently around 2001 due to his physical health problems.  A mental status examination revealed some dysphoria, mildly depressed mood, appropriate affect, and normal speech.  The diagnosis was adjustment disorder with depressed mood.  The examiner noted that the Veteran's symptoms appeared to be mild and to have persisted perhaps for several years.  The examiner opined that "there did not appear to be a link between the depression he experienced in the military and his current depression; however, without review of the [claims file], I cannot be completely certain of this."

In November 2007, the July 2007 VA examiner reviewed the Veteran's claims file and provided the following addendum opinion, in relevant part:

At the time of [the July 2007] examination, the Veteran was felt to have an adjustment disorder with depressed mood.  There was a long history of substance abuse noted including alcohol abuse and in the examination in July of 2007 the Veteran attributed his current depression to his physical problems and the fact that he was not working.  As I noted during that examination, based on the information he provided, there did not appear to be a link between his current depression and the depression he experienced in the military.  Having had the opportunity to review the [claims] file, I concur with this opinion.

When the Veteran was seen in the military he was having marital problems.  He had also noted that there had been a death in the family and there was increasing alcohol use.  He generally did not have problems with depression for some time after that and only had a recent exacerbation of depression.   It is felt to be a separate condition from what was noted in the military.

In July 2014, a private psychologist reviewed the Veteran's claims file, conducted a four-hour clinical evaluation, and submitted the following opinion, in relevant part:

The Veteran indicated that he did very well in the military initially.  He remarked that he obtained the rank of E6 in less than [six] years[,] . . .  had been a drill instructor for one year[, and] . . . attended leadership schools in the military, prior to his being discharged.  Overall, he remarked that he felt he had a good career in the military until his father became hill.  He remarked that he got his first [citation for driving under the influence] (DUI) when his father was ill . . . [and] problems with alcohol developed while being in the Army and over time resulted in his rank being reduced due to substance abuse and DUIs.  Basically, the Veteran related that he became an alcoholic at the time of his father's death and continues to drink to this point in time.  

. . .

Medical records also indicate that the [Veteran] has struggled with a persistent and long standing depressive disorder which developed while he was in the military and appears initially associated with the death of his father and then was intensified by marital difficulties. . . .  His depressive disorder contributed to his abuse of alcohol during this period of time.  The Veteran's difficulties continued to intensify on his release from the military as issues with chronic pain further contributed to his depression as well as underemployment.  

[It is] more likely than not the Veteran has suffered from a persistent depressive disorder symptoms which first presented when he was in the military and his father passed away.  He sought care for depression at this time but his symptoms have basically intensified over the years resulting in numerous failed marriages, chronic binge drinking, underemployment and now socially isolated and regressed behavior.

The Veteran underwent another VA examination in July 2015, during which he reported being "put out of the military because of alcohol and marijuana use."  He also reported receiving current mental health treatment and being prescribed Bupropion.  The examiner provided the following opinion, in relevant part:

Based on clinical interview and thorough chart review (including [the Board] remand and private psychologist report) it is the opinion of this examiner that the Veteran currently meets diagnostic criteria for a substance-induced depressive disorder.  [The] Veteran's history of treatment is most consistent with the symptoms surrounding acute alcohol intoxication/withdrawal symptoms.  The Veteran has been hospitalized on three occasions (2006, 2012, and 2013) for alcohol dependence and/or acute alcohol withdrawal syndrome.  The Veteran has had no hospitalizations for any psychiatric condition unrelated to alcohol use.  Multiple treatment notes document ongoing substance use problems including five . . . DUI charges and one public intoxication charge.

Alcohol is classified as a depressant and easily accounts for the Veteran's reports of depressed mood.

In July 2016, the private psychologist who evaluated the Veteran in July 2014 reviewed the more recent evidence of record and submitted the following supplemental opinion, in relevant part:

[I]t is not possible to separate the symptoms of depression from the Veteran's chronic polysubstance abuse which began while in the military.  He likely began to self-medicate to manage his mood and associated depressive difficulties following the death of his father.  He did seek some treatment at the time but obviously did not respond as he was discharged from the military due to his drinking difficulties and associated problems with depression.  It should be noted that prior to the death of the [Veteran's] father, based on the Veteran's report that he had done extremely well in the military and was planning to stay in the service for 20 years.  

Since his discharge from the military the Veteran's social life has been extremely unstable characterized by being divorced on [four] occasions and now living whith his fourth wife for the second time.  He does not have close relationships at this time and is socially isolated according to his report. . . . The Veteran historically also may have had problems with emotional resilience prior to entering the military and this[,] while not identified in the medical record[,] is clearly reflected in his reaction to his father's death and his long standing depressive and substance use disorders following his father's death.  

The evidence of record contains conflicting competent medical opinions regarding the question of whether a current psychiatric disorder is related to the Veteran's active duty service.  Where conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that it provides an adequate reason or basis for doing so.  Winsett v. West, 11 Vet. App. 420, 425 (1998). 

The Board assigns no probative value to the July 2007 and November 2007 opinions of the VA examiner.  As noted in the April 2014 Joint Motion, the VA examiner did "not address [the Veteran's] allegations of depression or depressive symptoms in the intervening timeframe between service and present day" and failed to explain why the Veteran's current depression was "felt to be a separate condition" from the depression he experienced in service.  See Stelf v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board finds the July 2015 VA examiner's opinion to be of limited probative value because although the examiner diagnosed the Veteran with substance-induced depressive disorder, the examiner did not specifically address whether such was related to service.  Notably, the examiner did not discuss the fact that the Veteran's longstanding history of depression and substance abuse were both first documented during service.  Although the examiner indicated that alcohol is a depressant and could easily account for the Veteran's depressed mood, the examiner did not explain the basis for concluding that the Veteran's alcohol use preceded his depression, as opposed to depression causing his alcohol use.  See id.

The Board finds the private psychological evaluations of record to be probative, as they are supported by detailed medical explanations evidencing a thorough review of the claims file.  See Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Therefore, resolving any doubt in favor of the Veteran, the Board finds service connection for depressive disorder is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1. Vet. App. 

	Increased Rating for Erectile Dysfunction

In an April 2007 rating decision, service connection was granted for erectile dysfunction, and a noncompensable rating was assigned, effective December 20, 2006.  A special monthly compensation was also granted for loss of use of a creative organ for this disability.  See 38 C.F.R § 3.350 (2015).  

The Veteran asserts that he is entitled to a compensable rating for erectile dysfunction because he has a testicular deformity, voiding dysfunction, and  hypertensive disease.  However, the record shows that service connection for a testicular disorder was denied in a November 2014 rating decision, and that issue is not presently before the Board.  Additionally, the Veteran is in receipt of separate disability ratings for symptoms of hypertensive heart disorder and voiding dysfunction, and those ratings are likewise not currently before the Board.  

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  This is the maximum schedular rating available under this diagnostic code.

During a January 2013 VA examination, the Veteran reported being able to achieve a semi rigid erection with orgasm using a pump.  He denied taking any medications for erectile dysfunction.  A physical examination of the penis was normal, and other than being small in size, the testicles showed no abnormalities.  It was noted that Veteran exhibited voiding dysfunction due to benign prostate hyperplasia (BPH).  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms, and the examiner indicated that none of the Veteran's genitourinary conditions affected his ability to work.

A May 2015 VA examination report indicates that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication.  He reported using an erectile pump since 2007, which had been satisfactory.  He also reported being able to achieve an erection with oral Viagra.  A physical examination of the penis was normal, and there was no evidence of deformity.  

A June 2015 VA examination report indicates that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  A physical examination revealed a normal penis and testicles which were less than normal size, and an enlarged, but non-nodular, prostate.  Although the Veteran reported receiving a diagnosis of a penis deformity in the 1990's, the examiner indicated that no deformity was found.  It was noted that the Veteran also had voiding dysfunction due to BPH, resulting in increased urinary frequency, hesitancy, slow stream, weak stream, and decreased force of stream.  The examiner indicated that the Veteran's genitourinary disorders did not affect his ability to work, and the only impact on his job was the time required to use the restroom.

An August 2015 VA examination report indicates that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication.  A physical examination revealed a normal penis and testicles which were less than normal size.  The examiner indicated that the Veteran's BPH caused voiding dysfunction and that BPH and erectile dysfunction did not affect the Veteran's ability to work.  

Based on a review of the medical evidence of record, the Board finds that a compensable rating for erectile dysfunction is not warranted, as there is no evidence of a deformity of the penis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The Board has also considered whether the Veteran's erectile dysfunction presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  In this case, the evidence shows that the Veteran's service-connected erectile dysfunction has resulted in an inability to achieve an erection sufficient for penetration and ejaculation.  As such symptoms are contemplated by the special monthly compensation for loss of use of a creative organ, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms.  See id.   As such, referral for extraschedular consideration is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's erectile dysfunction a compensable rating, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a kidney disorder is not reopened, and the appeal is denied.

Service connection for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable rating for erectile dysfunction is denied.


REMAND

Having granted service connection for depressive disorder, the Board finds that it must defer consideration of the Veteran's TDIU claim.  As the schedular criteria for TDIU are not currently met throughout the entire period on appeal, the rating and effective date assigned by the RO for the grant of service connection for depressive disorder could affect the Veteran's entitlement to TDIU.  Therefore, it is remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).  Accordingly, the Board will defer consideration of the Veteran's TDIU claim until after the RO has assigned a rating and effective date for depressive disorder.  

Additionally, in October 2015, the Veteran filed a notice of disagreement with respect to the issues of entitlement to an earlier effective date for the grant of service connection for bilateral plantar fasciitis and increased ratings for a left knee strain, obstructive benign prostatism, residuals of left metacarpal fractures, residuals of a right ring finger fracture, and chronic allergic rhinitis.  To date, a statement of the case has not been issued with respect to these issues.  Accordingly, they are remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Assign a rating and effective date for the Veteran's service-connected depressive disorder. 

 2. Then, readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

3.  Issue a statement of the case and notification of the Veteran's appellate rights with respect to the issues of entitlement to an earlier effective date for the grant of service connection for bilateral plantar fasciitis and increased ratings for a left knee strain, obstructive benign prostatism, residuals of left metacarpal fractures, residuals of a right ring finger fracture, and chronic allergic rhinitis.  
See 38 C.F.R. §§ 19.29, 19.30 (2015).  Then, if a timely appeal is perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





Department of Veterans Affairs


